Ruby A. Castilleja,
                       Certified Shorthand Reporter
                        428th Judicial District Court
                     Hays County Government Center
                  712 South Stagecoach Trail, Room 3269
                         San Marcos, Texas 78666
                       Ruby.castilleja@co.hays.tx.us
Phone: 512-393-7752                                     Fax: 512-393-7713

August 31, 2015


Mr. Jeffrey D. Kyle,
Clerk of the Court
Third District Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

Re:    Court of Appeals Number:      03-15-00431-CV
       Trial Court Case Number:      13-1666

Style: (1) 2002 Dodge 2500, Pick-Up Truck, TXLP: BE31768 VIN:
3B7KF236X2M262M262448 AND 20 Foot, Dual Axle, Black, Flatbed, Home-made,
Gooseneck Trailer, bearing the initials AJH v. The State of Texas

Dear Mr. Kyle:

I am in receipt of your letter Dated August 25, 2015, regarding the above-referenced cause,
indicating that my reporter’s record is past due. After researching the case, I have been informed
that this matter was done by submission; therefore, there was no reporter’s record to be
pr3epared and submitted by me in this matter.

Respectfully submitted,

/S/ Ruby Castilleja, CSR

/rac

CC: Ms. Yahitza Nunez, Assistant Hays County Criminal District Attorney
    Mr. Aaron Hoes, Pro Se